UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation(Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211(Address of principal executive offices) (Zip code) David J. Schulte11550 Ash Street, Suite 300, Leawood, KS 66211(Name and address of agent for service) 913-981-1020Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2010 Item 1. Report to Stockholders. Company at a Glance Tortoise Energy Infrastructure Corp. (NYSE: TYG) is a pioneering closed-end investment company investing primarily in equity securities of publicly-traded Master Limited Partnerships (MLPs) operating energy infrastructure assets. Investment Goals: Yield, Growth and Quality TYG seeks a high level of total return with an emphasis on current distributions paid to stockholders. In seeking to achieve yield, we target distributions to our stockholders that are roughly equal to the underlying yield on a direct investment in MLPs. In order to accomplish this, we maintain our strategy of investing primarily in energy infrastructure MLPs with attractive current yields and growth potential. We seek to achieve distribution growth as revenues of our underlying companies grow with the economy, with the population and through rate increases. This revenue growth generally leads to increased operating profits, and when combined with internal expansion projects and acquisitions, is expected to provide attractive growth in distributions to us. We also seek distribution growth through capital market strategies involving timely debt and equity offerings by us that are typically primarily invested in MLP issuer direct placements. TYG seeks to achieve quality by investing in companies operating energy infrastructure assets that are critical to the U.S. economy. Often these assets would be difficult to replicate. We also back experienced management teams with successful track records. By investing in us, our stockholders have access to a portfolio that is diversified through geographic regions and across product lines, including natural gas, natural gas liquids, crude oil and refined products. About Energy Infrastructure Master Limited Partnerships MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), the NYSE Alternext US and NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We primarily invest in MLPs and their affiliates in the energy infrastructure sector. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. Our investments are primarily in mid-stream (mostly pipeline) operations, which typically produce steady cash flows with less exposure to commodity prices than many alternative investments in the broader energy industry. With the growth potential of this sector along with our disciplined investment approach, we endeavor to generate a predictable and increasing distribution stream for our investors. A TYG Investment Versus a Direct Investment in MLPs We provide our stockholders an alternative to investing directly in MLPs and their affiliates.
